Title: To Thomas Jefferson from William Robinson, 2 February 1809
From: Robinson, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Debtors Department in Washington Jail February 2d 1809
                  
                  It is with deep regret I have to announce to you my present calamitous Situation. On friday evening last I was seized upon by the Dy. Marshall of this City and deposited in Close confinement it not being in my power to satisfy a claim of thirty Dollars against me—I am a Young Man who have been brought up to Mercantile business and have been recently employed by Greenberry Ridgely No. 17 Mar St. Baltimore in the Capacity of Clerk & Store keeper—But in consequence of the dullness of times he thought proper to Curtail his expences—I was consequently discharged from employment.—I have of late been aspiring to a Situation in some public Office—Jas. H McCulloh, the Collector of the Port of Baltimore have give me assurance that I should occupy a desk in the Custom House so soon as the revival of the Customs would justify it. But as prospects on that Score appeared to me improbable for some time—I repaired to this City with an expectation of getting into some kind of business until the removal of the Embargo—
                  But Instead of getting employment which I so much anticipated—I am placed in a Situation which produces to me the Most horrid aspect my eyes every beheld or my feelings ever experienced—My finances are exhausted, and I have no resources except a Small patrimony in the hands of my father in Kentucky too far a distance to be any service to me at the present melancholy Crissis. Having  brought my Case to a delicate period  confess my  less to know how [to proceed] having no more paper—Therefore submit my address to the Consideration of your benevolent Mind—at the Same time pledging myself to render ample Satisfaction (for any favour which may tend to extricate me from Confinement)—So Soon as in my power.—
                  I am Dear Sir With the highest Respect Your friend Truly
                  
                     William Robinson 
                     
                  
               